—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Mason, J.), entered May 9, 2002, as granted the defendants’ motion for summary judgment dismissing the complaint.
*565Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is denied, and the complaint is reinstated.
There are issues of fact requiring the denial of summary judgment. Ritter, J.P., Goldstein, McGinity and Crane, JJ., concur.